DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Amendment filed on 4/19/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaganathan et al. (US-20200302224-A1, hereinafter Jaganathan), in view of Wang (US 20200134918 A1), further in view of Yip et al. (US-20200258223-A1, hereinafter Yip)

Regarding Claim 11, Jaganathan teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors , cause the one or more processors to train a machine learning model (Jaganathan, Paragraph [1136], [1181], the system controller 14706 includes one or more processors or modules that can communicate with one another. Each of the processors or modules may include an algorithm (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium) or sub-algorithms to perform particular processes; Storage subsystem 14910 stores programming and data constructs that provide the functionality of some or all of the modules and methods described herein. These software modules are generally executed by deep learning processors 14978.)  to modify portions of shapes when designing three-dimensional ("3D") objects by performing the steps of (Jaganathan, Paragraph [0887], [1565]. the recurrent module 10810 applies three-dimensional (3D) convolutions; evaluating analyte shape and boundaries of a particular analyte to identify at least one pixel that contains part of the particular analyte): 
converting first structural analysis data having a first resolution to first coarse structural analysis data having a second resolution that is lower than the first resolution (Jaganathan, Paragraph [0335], The sequencing images 108 in the pixel domain are first converted into the subpixel domain by a subpixel addresser 110 to produce sequencing images 112 in the subpixel domain. [0348], first, the origin subpixels (preliminary center coordinates of the clusters) identified by the base caller 114 are used to identify a first set of clusters; subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels) [0409], A decoder, which takes the representation encoding and increases spatial resolution back to produce a reconstructed image as output. , the encoder subnetwork includes a hierarchy of encoders and the decoder subnetwork includes a hierarchy of decoders that map low resolution <read on second resolution> encoder feature maps to full input resolution <read on first resolution> feature maps); 
Jaganathan does not explicitly disclose but Wang teaches wherein the first structural analysis data comprises a shape definition for a three-dimensional (3D) object and one or more load use cases associated with a topology optimization of the 3D object (Wang, Paragraph [0051], [0055], topology optimization of solid and/or cellular structures <read on first structural analysis data> with spatially-varying microstructures and provides for efficiently and effectively optimizing the shape and topology of solid and/or cellular structures in three dimensions. The disclosed subject matter further provides enhanced topology optimization techniques for cellular structures modeled.  The optimization process involves conducting analysis, deriving the shape derivative <read on shape definition>);
generating one or more result based on a first shape associated with the shape definition (Wang, Paragraph [0079], for each subdomain cell, and building the model by assembling the values/shapes of subdomain level set functions. the model initialization component 108 can generate the initial construction of the model using the input volume data essentially by transforming the volumetric data in its input format ( e.g., a point cloud or the like), into the format defined for the subject model).
Wang and Jaganathan are analogous since both of them are dealing with three dimensional modelling. Jaganathan provided a way of using machine learning mode working on images with different resolutions in the three dimensional modelling with user functions iteratively optimizing the data. Wang provided a way of iteration working on the three dimensional modelling using topology optimization on the structures of three dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate topology optimization taught by Wang into modified invention of Jaganathan such that when using the machine learning during the modeling process, system will be able to using various training sets iteratively applying topology optimization function to properly and accurately calculate and adjust the training sets in order to create best modeling result.
The combination does not explicitly disclose but Yip teaches generating one or more training sets based on a first shape (Yip, Paragraph [0124], a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information), the first coarse structural analysis data, and a second shape that is derived from the first shape, wherein each of the one or more training sets is associated with a different portion of the first shape (Yip, Paragraph [0118], a first image resolution, downsampling that image to a second image resolution, and then performing a normalization on the downsampled; [0146], his allows, for example, to have tiles of different pixel sizes and different pixel shapes that are selected specifically to increase accuracy and/or to decrease processing time associated with a particular biomarker); and 
performing one or more machine learning operations on the machine learning model using the one or more training sets (Yip, Paragraph [0112], The system 100 includes an imaging-based biomarker prediction system 102 that implements, among other things, image processing operations, deep learning frame works; [0123], a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information)
to generate a first trained machine learning model that is trained to modify at least a portion of a shape having the first resolution based on coarse structural analysis data having the second resolution (Yip, Paragraph [0112], works, and report generating operations to analyze histopathology images of tissue samples and predict the presence of biomarkers in the tissue samples [0118], receiving an initial histopathology image, at a first image resolution, downsampling that image to a second image resolution, and then performing a normalization on the  downsampled <read on coarse structural data> histopathology image; it is noted when the image is normalized, it is modified).
Yip and Jaganathan are analogous since both of them are dealing with using machine learning based on multiple training sets. Jaganathan provided a way of using machine learning mode working on images with different resolutions. Yip provided a way of modifying portion of images using multiple training sets using multiple operations with different resolutions by using the deep learning training models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple training sets with different resolutions taught by Yip into modified invention of Jaganathan such that when using the machine learning during the modeling process, system will be able to using different training sets with different resolution by repeatedly adjusting the training sets in order to create best modeling result.
 
Regarding Claim 12, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises (Jaganathan, Paragraph [0402], the training examples in the training set 1504 and associated ground truth data 1508 as the training data 1504 for training the neural network-based template generator 1512 and the neural network-based base caller): 
converting the first shape to a coarse shape having the second resolution (Jaganathan, Paragraph [0348], identify a first set of clusters; subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels) [0409], A decoder, which takes the representation encoding and increases spatial resolution back to produce a reconstructed image as output. , the encoder subnetwork includes a hierarchy of encoders and the decoder subnetwork includes a hierarchy of decoders that map low resolution <read on second resolution> encoder feature maps to full input resolution <read on first resolution> feature maps); and 
executing a sliding window algorithm on each of the first shape, the first coarse structural analysis data, the coarse shape, and the second shape to generate the one or more training sets (Jaganathan, Paragraph [0736], Temporal convolution layers use so-called "combinatory convolutions" that groupwise convolve over input channels in successive inputs on a sliding window basis. In one implementation, the successive inputs are successive outputs produced by a previous spatial convolution layer or a previous temporal convolution layer)

Regarding Claim 13, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises: determining a plurality of potential training sets based on the first shape, the first coarse structural analysis data, and the second shape (Jaganathan, Paragraph [1555], using a first neural network to determine metadata about analytes, the metadata identifies centers of the analytes, shapes of the analytes, and/or boundaries between the analytes, and using a second neural network to base call the analytes based on the determined metadata), 
wherein each potential training set included in the plurality of potential training sets includes a different portion of the second shape; and performing one or more filtering operations on the plurality of potential training sets (Jaganathan, Paragraph [0083], the convolution filters serve as a series of motif scanners, since a set of such filters is capable of recognizing relevant patterns in the input and updating themselves during the training procedure. [1220], analysis may be performed to call or assign the sample read for only one of the potential genetic loci. In some implementations, the sample read that is compared to the database of reference sequences is the first read from paired-end sequencing. When performing paired-end sequencing, a second read (representing a raw fragment) is obtained that correlates to the sample read) based on a plurality of distances to a surface of the first shape to generate the one or more training sets.

Regarding Claim 14, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches a second training set included in the one or more training sets includes a second portion of the second shape that at least partially overlaps the first portion of the second shape (Jaganathan, Paragraph [0302], there is an overlap zone in which data used during roll-up of a first data block overlaps with and can be reused for a second block of roll-ups).
wherein a first training set included in the one or more training sets includes a first portion of the second shape (Yip, Paragraph [0109],There may be a vertical and/or horizontal shift between the location of the corresponding tissue features in the first image and the location of the corresponding tissue features in the second image)
As explained in rejection of claim 11, the obviousness for combining of training sets of Yip into Jaganathan is provided above.

Regarding Claim 15, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches wherein generating the one or more training sets comprises: generating a first training set that includes a first portion of the first shape (Jaganathan, Paragraph [1429], Each training example includes image data from a sequence of image set; Each ground truth data identifies spatial distribution of analytes and their surrounding background whose intensity emissions are depicted by the input image data, including analyte centers, analyte shapes)
, a second portion of the first coarse structural analysis data (Jaganathan, Paragraph [0348], subpixels that are not part of the first set of clusters are used to identify a second set of clusters (by identification of substantially matching base call sequences of contiguous subpixels)
, and a third portion of the second shape (Jaganathan, Abstract, The second input comprises third image data derived by modifying second image data based on the metadata; Paragraph [0302], a first data block overlaps with and can be reused for a second block of roll-ups); and 
rotating each of the first portion of the first shape, the second portion of the first coarse structural analysis data, and the third portion of the second shape based on a 3D rotation direction to generate a second training set (Jaganathan, Paragraph [0265], multiple images can be collected at a single position using different illumination wavelengths and/or different filters rotated into position between the imaged media and the sensor).

Regarding Claim 17, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches wherein converting the first structural analysis data to the first coarse structural analysis data comprising performing one or more field transfer operations [[ or remeshing operations ]] on the first structural analysis data (Yip, Paragraph [0352], The tissue detector 1402 transfers tissue area location data 1403 to a tissue class tile grid projector 1404 and to a cell tile grid projector; and, for each of several tissue class labels, performs a tissue classification on a tile).
As explained in rejection of claim 1, the obviousness for combining of different training sets and operations of Yip into Jaganathan is provided above.

Regarding Claim 18, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
The combination further teaches wherein the first coarse structural analysis data comprises at least one of a plurality of strain energy values, [[ a plurality of displacements, ]] or a plurality of rotations (Jaganathan, Paragraph [1123], the biosensor 14712 can be configured to engage a thermal element for transferring thermal energy into or out of the flow channel. [1280], term "reference point" can include other aspects that distinguish or separate images, such as angle, rotational, temporal, or other aspects that can distinguish or separate images).

Regarding Claim 19, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 11.
wherein the first shape includes at least one of a signed distance field or a keep-in label for each voxel of a 3D grid having the first resolution (Jaganathan, Paragraph [0471], The three models are trained to produce different outputs. This is achieved by using different types of ground truth data representations as training labels. [0893], A 3D convolution is a mathematical operation where each voxel present in the input volume is multiplied by a voxel in the equivalent position of the convolution kernel. [1277], the term "template" refers to a representation of the location or relation between signals or analytes. Thus, in some implementations, a template is a physical grid with a representation of signals corresponding to analytes in a specimen. [1393], the input image data includes images in the sequence of image sets, and the images have a resolution of 3000×3000 <read on first resolution>).

Regarding Claim 10, the combination of Jaganathan, Wang and Yip teaches the invention in Claim 1.
The combination further teaches wherein the machine learning model comprises a neural network, and the first trained machine learning model comprises at least one of a trained version of the neural network or a trained version of another type of machine learning model (Jaganathan, Paragraph [0076], The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products for emulation of intelligence (i.e., knowledge based systems, reasoning systems, and knowledge acquisition systems); and including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks. In particular, the technology disclosed relates to using deep neural networks such as deep convolutional neural networks for analyzing data; [0080], The goal of training deep neural networks is optimization of the weight parameters in each layer, which gradually combines simpler features into complex features so that the most suitable hierarchical representations can be learned from data. ).

	Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 11 but as a method and the combination of Jaganathan, Wang and Yip teaches all the limitations as of Claim 11. Therefore is rejected under the same rationale.

	Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

	Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

	Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

	Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

	Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

	Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

	Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, the combination of Jaganathan, Wang and Yip teaches disclose the limitations of claims 1. Additionally, Jaganathan discloses an system that maps to Fig. 147B and Paragraph [1119] (Jaganathan, Fig. 1147B, Element 14748 Memories store data; Element 14746 Configurable Processor; Paragraph [1119], a sequencing system 14700A. The sequencing system 14700A comprises a configurable processor 14746. The configurable processor 14746 implements the base calling techniques disclosed herein). Thus, Claim 20 is met by Jaganathan according to the mapping presented in the rejection of claims 1, given the method corresponds to the system.



	Allowable Subject Matter
Claim 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1-6, 8-15, 17-20, filed on 4/19/2022, with respect to rejection under 35 USC § 103 have been fully considered but is not persuasive.
Applicant asserts that Wang and Yip cannot be properly combined in the fashion under 35 U.S.C. § 103 because doing so would render the system of Yip unsatisfactory for its intended purpose and change the principle of operation and fundamental functions and features disclosed in Yip.
In response to applicant's argument that the examiner's conclusion of obviousness in Claim 1, 11, 20 filed on 4/19/2022, with respect to rejection under 35 USC § 103 is based upon improper hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, first of all, Yip and Wang are used to in combine with prior art Jaganathan separately with different reasons, prior art Jaganathan teaches in Paragraph [0335], [0348], [0887], [1136], [1181], [1565], provided a way of using machine learning mode working on images with different resolutions. Prior art Wang teaches in Paragraph [0051], [0055], [0079] by using topology optimization method to iteratively working on the three dimensional image modelling. By applying Wang iteration process on Jaganathan image processing, system can properly and accurately calculate and adjust the training sets in order to create best modeling result when using the machine learning method. Prior art Yip teaches in Paragraph [0112], [0118], [0123],  [0124], [0146] that using multiple training sets to perform image based modification using machine learning method. By applying Yip multiple training sets to Jaganathan invention, system will be able to adjusting the training data in order to create more accurate modeling results. Hence Jaganathan can benefit from both prior art Wang and prior art Yip in order to create best modelling result. In regard to applicant assertion that prior arts Wang and Yip cannot be properly combined. Although prior art Wang and Yip are combined with Jaganathan with different reasons, but for the sake of the argument, as a matter of fact, prior art Wang and Yip both dealing with three dimensional modeling. Yip teaches the three dimensional modeling using neural network process. Wang teaches the three dimensional modeling by using topology optimization which will allow the modelling naturally guaranteed smoothness at the boundaries between any shapes which increase the precision.  Hence both prior art Wang and Yip can be combined as well. Therefore, applicant remark cannot be considered persuasive. 
In regard to Claims 2-6, 8-10, 12-15, 17-19, they directly/indirectly depends on independent Claim 1, 11 respectively. Applicant does not argue anything other than the independent claim 1, 11. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210390396 A1	Systems and Methods for Generative Models for Design
US 20210357555 A1	Data-driven representation and clustering discretization method and system for design optimization and/or performance prediction of material systems and applications of same

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619